Citation Nr: 0400597	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John W. Kim, Associate Counsel




INTRODUCTION

The veteran retired from active military service in March 
1972 after over 19 years of service, including combat service 
in the Republic of Vietnam.  The veteran is deceased, and the 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the claim of service connection for the cause of the 
veteran's death.  The appellant has perfected an appeal of 
this determination to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
and her representative if further action is required on their 
part.  


REMAND

The appellant contends, in essence, that the veteran's cause 
of death was due to a disability as a result of exposure to 
Agent Orange during service.  

The record indicates that the veteran served from September 
1952 to March 1972.  The record also shows that the RO's 
request to the National Personnel Records Center specified a 
time frame of only August 1961 to March 1972, covering the 
veteran's most recent period of service.  In this regard, the 
Board observes that the record reflects incomplete service 
medical records.  The record contains a September 1952 
enlistment examination report, notation of a February 1956 
discharge and reenlistment examination, and treatment reports 
from August 1957 to November 1958, and from August 1961 to 
November 1971.  The RO should request the veteran's complete 
service medical records covering his entire active military 
service and associate them with the claims file.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the veteran's 
complete service medical records from 
September 1952 to March 1972 that are not 
already of record and associate them with 
the claims file.  

2.  The RO should ask the appellant to 
identify, by name, address, and 
approximate (beginning and ending) dates, 
all health care providers who have 
treated the veteran since his retirement 
from service in March 1972.  The RO 
should then obtain records from each 
health care provider the appellant 
identifies that are not already of record 
and associate them with the claims file.  

3.  Thereafter, the RO should adjudicate 
the claim for service connection for the 
cause of the veteran's death.  If the 
benefit sought on appeal is not granted, 
the RO should issue to the appellant and 
her representative a supplemental 
statement of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



